Citation Nr: 9923783	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of cervical spine injury, status post C1-C2 
posterior cervical fusion, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased disability rating for 
residuals of thoracic spine injury, status post T3-T8 
posterior spinal fusion, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to April 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied increased 
ratings for service-connected cervical and thoracic spine 
disabilities.  In a September 1998 rating decision, the RO 
reevaluated the veteran's back injury residuals as two 
separate conditions: residuals of cervical spine injury, 
status post C1-C2 posterior cervical fusion, rated at 20 
percent, and residuals of thoracic spine injury, status post 
T3-T8 posterior spinal fusion, rated at 10 percent.  The 
veteran has continued his appeal, and he is seeking higher 
ratings for the cervical spine and thoracic spine 
disabilities.

The claim for an increased rating for the thoracic spine 
condition will be addressed in a remand that follows the 
decision on the cervical spine claim.


FINDING OF FACT

The veteran's cervical spine disability is currently 
manifested by moderate limitation of passive motion, pain on 
motion beyond the passive range, intermittent daily pain, 
approximately monthly episodes of severe debilitating pain 
and muscle spasm, and excess fatigability.


CONCLUSION OF LAW

The evidence supports a 40 percent disability rating for the 
veteran's cervical spine injury, status post C1-C2 posterior 
cervical fusion.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290, 5293 (1998).
REASONS AND BASES FOR FINDING AND CONCLUSION

In March 1988, during his service, the veteran was in a motor 
vehicle accident.  His car overturned, and he was thrown from 
the car.  He sustained injuries to multiple areas, including 
the head, abdomen, and portions of the cervical and thoracic 
spine.  In the veteran's cervical spine, doctors found 
anterior subluxation at C1, and an avulsion fracture of the 
transverse ligament.  He underwent surgical posterior fusion 
at C1-C2, with autogenous iliac bone graft.

The veteran contends that his service-connected cervical 
spine disability is worse than is reflected by the current 20 
percent rating.  The Board finds that the veteran's claim for 
an increased rating is well grounded.  In addition, the Board 
finds that the facts relevant to the veteran's claim for an 
increased rating for his cervical spine disability have been 
properly developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of the 
claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (1998).  Nevertheless, as 
this is an appeal from a denial of an increased rating by the 
May 1996 rating decision, the present level of disability is 
of primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide that evaluation of a 
musculoskeletal disability must include consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 (1998); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7 (1998).

After the veteran's motor vehicle accident in 1988, he was 
hospitalized for several weeks for treatment, including 
fusion surgeries in his cervical and thoracic spine.  After a 
period of therapy the veteran returned to duty.  He reported 
pain with certain activities, and he was placed on a profile 
to restrict heavy lifting.  On VA medical examination in 
March 1996, the veteran reported some intermittent neck pain.  
On examination, his cervical spine had 30 degrees of forward 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion to each side, and 30 degrees of rotation to each 
side.  The examining physician reported that the loss of 
rotation was approximately 50 percent of full rotation.  The 
physician commented that the amount of restriction was 
consistent with the veteran's fusion, as approximately half 
of rotation occurred at C1-C2, with the remainder occurring 
below C2.

In a March 1997 statement, the veteran wrote that he had 
severe recurring muscle spasms in his neck.  On VA medical 
examination in June 1997, the veteran reported that his neck 
was sore to some degree every morning when he awoke, and that 
the soreness lasted approximately an hour.  He reported that 
approximately once per month, he had severe debilitating pain 
in his neck, and was unable to move his head at all.  He 
reported that at those times his neck muscles were very tight 
and sore with frank spasm.  He stated that repetitive motion 
fatigued his neck muscles very quickly.  He reported that 
during flare-ups he had to move his entire torso to adjust 
his head angle, as he could not move his neck muscles.  He 
indicated that his daily activity caused discomfort and 
exacerbation, because his tasks as a dental student required 
moving his head to see inside mouths.

The examining physician recorded the passive ranges of motion 
of the veteran's neck, and reported that with active 
assistance from the physician the veteran could move his neck 
a few degrees further in each direction, but with pain 
produced by the additional motion beyond the passive ranges 
in each direction.  The examiner noted 35 degrees of passive 
rotation bilaterally, with an additional 10 degrees 
bilaterally with assistance and with pain.  Forward flexion 
was to 30 degrees passively, with an additional 5 degrees 
with assistance and with pain.  Extension was limited to 
25 degrees passively, with no further extension achieved with 
assistance and pain on attempting to extend the neck further.  
Passive lateral flexion was to 25 degrees bilaterally, with 
no further motion possible due to pain.  The examiner noted 
increased muscle tone and tightness in the trapezius muscles, 
the strap muscles, and the occipital nuchal muscles.  Frank 
muscle spasm was not present on examination.  The examiner 
concluded that the range of motion of the veteran's neck was 
restricted in all aspects, and that the veteran had cervical 
neck pain secondary to the motor vehicle accident injury and 
C1-C2 fusion.

The veteran underwent fusion of the C1 and C2 vertebrae, but 
the medical evidence does not indicate that he has ankylosis 
of all of the cervical spine.  The evidence indicates that 
the veteran has moderate limitation of passive motion of his 
cervical spine, with pain on motion limiting any motion 
beyond the passive range.  He also has daily periods of 
soreness in his neck, approximately monthly episodes of 
severe debilitating pain and muscle spasm, and excess 
fatigability of his neck.  Under the rating schedule, 
limitation of motion of the cervical spine is rated at 10 
percent if slight, 20 percent if moderate, and 30 percent if 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).  
Addressing the veteran's neck muscle pain and spasms, the RO 
has rated the veteran's cervical spine symptoms as comparable 
to intervertebral disc syndrome.  Under the rating schedule, 
intervertebral disc syndrome is rated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  ......................... 60 
percent

Severe; recurring attacks, with 
intermittent relief  .......
   ...................................................... 40 percent

Moderate; recurring attacks   
........................ 20 percent

Mild  
...........................................
.................. 10 percent

Postoperative, cured  
....................................... 0 
percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

The moderate limitation of motion of the veteran's cervical 
spine is sufficient to warrant a 20 percent rating under 
Diagnostic Code 5090.  His symptoms of pain with severe 
flare-ups seem most comparable to the criteria for a 20 
percent rating under Diagnostic Code 5293.  Taking into 
account all of his symptoms, including limitation of motion, 
intermittent pain, severe flare-ups, and excess fatigability, 
the Board finds that the evidence reasonably supports a 40 
percent rating under Diagnostic Code 5293.  Therefore, an 
increase to a 40 percent rating is granted.


ORDER

Entitlement to a 40 percent disability rating for residuals 
of cervical spine injury, status post C1-C2 posterior 
cervical fusion, is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.


REMAND

The veteran's disability residual to thoracic spine injury is 
currently rated 10 percent disabling.  His service medical 
records indicate that he sustained injury to his thoracic 
spine in a motor vehicle accident in March 1988.  While there 
was some variation in the findings of thoracic spine x-rays 
taken during service, the findings included a burst fracture 
of the T6 vertebra, a lamina fracture of T4, a facet fracture 
of T5, a compression deformity of T7, and wedging of one or 
more mid-thoracic vertebra.  Under the rating schedule, 
residuals of a fracture of a vertebra may be rated based on 
limited motion or muscle spasm, with 10 percent added to the 
rating if there is demonstrable deformity of the vertebral 
body.  VA examination records do not report any thoracic 
spine x-ray findings since service.  In order to obtain 
current evidence regarding the condition of the thoracic 
vertebra, new x-rays should be taken, and a VA physician 
should provide specific findings as to whether there is 
currently demonstrable deformity in any thoracic vertebral 
body.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for 
new x-rays of the thoracic spine.  A VA 
physician should be provided with the 
veteran's claims file and the new x-rays 
to review, and should be asked to state 
whether the new x-rays show demonstrable 
deformity of any of the veteran's 
thoracic vertebral bodies.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

